Opinion by
Judge Peters :
It seems to this court that the facts stated in the reply of the assignee in bankruptcy of Given Watts & Co., and these stated in the petition in U. S. District Court to set aside the certificate *362of discharge of appellee Watson in bankruptcy, entitled appellants to a' continuance of the cause, and also fully authorized the court to make them party plaintiffs in the suit, as they held the legal title to the debt, if any existed, for the benefit of the creditors of Given Watts & Co.

Turner, for appellants.


Bush, for appellees.

The court therefore erred in refusing to permit said assignees to be made parties to the suit, and in overruling the motion of appellants to continue the cause and in dismissing the petition.
Wherefore the judgment is reversed and the cause remanded for further proceedings consistent with this opinion.